Filed 3/28/14 P. v. Webster CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A139413
v.
EZEKIEL WEBSTER,                                                     (San Mateo County
                                                                     Super. Ct. No. SC077684)
         Defendant and Appellant.


         Defendant pled no contest to a violation of Health and Safety Code section 11379
and admitted prior convictions. He was sentenced to four years in state prison.
Defendant filed a timely notice of appeal, and appellate counsel was appointed to
represent him. Appointed counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal. 3d 436 (Wende), in which he raises no issue for appeal and asks this court for an
independent review of the record. (See also People v. Kelly (2006) 40 Cal. 4th 106, 124
(Kelly).) Counsel attests that defendant was advised of his right to file a supplemental
brief. We have received no such brief.
         We have examined the entire record in accordance with Wende. We conclude that
no arguable issue exists on appeal and affirm.
                                   Procedural and Factual Background
         On January 24, 2013, the San Mateo County District Attorney’s Office filed a
felony complaint alleging that defendant had violated Health and Safety Code section
11352 (count 1), and that he had violated Health and Safety Code section 11379 (count
2). Defendant was also alleged to have had three prior convictions, a violation of Health


                                                             1
and Safety Code section 11351.5, a violation of Penal Code sections, 245, subdivision
(a)(1), and 422.
       On June 21, 2013, defendant executed a change of plea form and pleaded no
contest to count 2, a violation of Health and Safety Code section 11379. In addition,
defendant admitted that he had previously been convicted of a violation of Health and
Safety Code section 11351.5, and a violation of Penal Code section 422. All remaining
counts were dismissed pursuant to a negotiated plea.
       Defendant waived his right to a probation report, and on August 2, 2013, the trial
court sentenced him to the low term of two years on count 2. The trial court doubled this
term pursuant to Penal Code section 1170.12, subdivision (c)(1) for a total of four years
in state prison. The court awarded defendant 74 days of actual credit and 74 days of
conduct credit for a total of 148 days of presentence credits. The court ordered defendant
to submit blood and saliva samples, pay a $280 restitution fine, and other miscellaneous
fines. Defendant was also ordered to register as a narcotics offender.
                                       Disposition
       Defendant was at all times represented by competent counsel who ably protected
his rights and interests. We find no indication in the record counsel provided ineffective
assistance. There was no error in the sentencing process or the sentence. The court has
reviewed the entire record in accordance with Wende, and finds no arguable issues
requiring further briefing.
       Accordingly, the judgment is affirmed.




                                             2
                                               ______________________
                                                Becton, J.*


We concur:


______________________
 Margulies, Acting P.J.

______________________
 Banke, J.




* Judge of the Contra Costa County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                                           3